DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                 S.W., the Mother, and A.H., the Father,
                              Appellants,

                                     v.

 STATE OF FLORIDA, DEPARTMENT OF CHILDREN AND FAMILIES,
                         Appellee.

                     Nos. 4D20-2032 and 4D20-2037

                           [February 17, 2021]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, Martin County; Steven J. Levin, Judge; L.T. Case No.
432019000125DPAXMX.

    Antony P. Ryan, Director, and Paul O’Neil, Assistant Regional Counsel,
Office of Criminal Conflict and Civil Regional Counsel, West Palm Beach,
for appellant S.W., the Mother.

   Crystal J. Marsh of the Marsh Law Firm, P.A., Stuart, for appellant
A.H., the Father.

  Andrew Feigenbaum, Children’s Legal Services, West Palm Beach, for
appellee Department of Children and Families.

    Thomasina F. Moore, Statewide Director of Appeals, and Samantha C.
Valley, Senior Attorney, Statewide Guardian Ad Litem Office, Tallahassee,
for Guardian Ad Litem Program.

PER CURIAM.

   In these consolidated appeals, the mother and the father challenge the
adjudication of dependency as to their child, raising numerous arguments.
We find that all but one argument lacks merit. We agree with the mother
that the trial court erred in finding that the child’s lethargy at birth was
caused by the mother’s drug use. There was no evidence supporting this
finding.

   We affirm the adjudication of dependency but remand for the trial court
to strike that finding from the order.
  Affirmed in part, and remanded with instructions.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                   2